                                                                                                                                        Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 1 of 39




                                                                                                                                 1 REES F. MORGAN (State Bar No. 229899)
                                                                                                                                   JONATHAN R. BASS (State Bar No. 75779)
                                                                                                                                 2 STAN ROMAN (State Bar No. 87652)
                                                                                                                                   MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                                                 3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                                                   COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                 4 One Montgomery Street, Suite 3000
                                                                                                                                   San Francisco, California 94104-5500
                                                                                                                                 5 Telephone: 415.391.4800
                                                                                                                                   Facsimile: 415.989.1663
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 Email:     ef-rfm@cpdb.com
                                                                                                                                              ef-jrb@cpdb.com
                                                                                                                                 7            ef-sgr@cpdb.com
                                                                                                                                              ef-msc@cpdb.com
                                                                                                                                 8            ef-wia@cpdb.com

                                                                                                                                 9 Attorneys for Claimants
                                                                                                                                   First 100, LLC, 1st One Hundred Holdings, LLC
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 and Battle Born Investments Company, LLC
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11
                                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                                12
                                                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                13
                                                                                                                                                                          SAN FRANCISCO DIVISION
                                                                                                                                14

                                                                                                                                15
                                                                                                                                     UNITED STATES OF AMERICA,                         Case No. 3:20-cv-07811-RS
                                                                                                                                16
                                                                                                                                                         Plaintiff,
                                                                                                                                17                                                     DECLARATION OF JACKY LEE IN
                                                                                                                                               v.                                      SUPPORT OF CLAIMANTS’
                                                                                                                                18                                                     OPPOSITION TO MOTION TO STRIKE
                                                                                                                                   Approximately 69,370 Bitcoin (BTC), Bitcoin         THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                                                19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin           BORN INVESTMENTS COMPANY, LLC,
                                                                                                                                   Cash (BCH) seized from                              FIRST 100, LLC AND 1ST ONE
                                                                                                                                20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                 HUNDRED HOLDINGS, LLC
                                                                                                                                21                       Defendant.                    Date:    September 9, 2021
                                                                                                                                                                                       Time:    1:30 p.m.
                                                                                                                                22                                                     Ctrm:    3 (Via Zoom)
                                                                                                                                   First 100, LLC, 1st One Hundred Holdings,
                                                                                                                                23 LLC, and Battle Born Investments Company,           The Hon. Richard Seeborg
                                                                                                                                   LLC,
                                                                                                                                24                                                     Trial Date:         None Set
                                                                                                                                                 Claimants.
                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28   18906.001 4834-4838-3988.1             -1-                 Case No. 3:20-cv-07811-RS
                                                                                                                                       DECLARATION OF JACKY LEE IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                                     STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                       Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 2 of 39




                                                                                                                                 1                                 DECLARATION OF JACKY LEE

                                                                                                                                 2          I, Jacky Lee, declare as follows:

                                                                                                                                 3          1.     I am a Data Scientist at DMG Blockchain Solutions (“DMG”). I have three years of

                                                                                                                                 4 experience in the data science field, and I hold a bachelor’s degree in computing science received

                                                                                                                                 5 from Simon Fraser University. I have personal knowledge of the facts set forth herein, except as to
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 those stated on information and belief and, as to those, I am informed and believe them to be true.

                                                                                                                                 7 If called as a witness, I could and would competently testify to the matters stated herein.

                                                                                                                                 8          2.     On April 9, 2021, DMG was engaged by Dwight Donovan from Fox Rothschild

                                                                                                                                 9 LLP to conduct a forensic analysis in respect to their claim to the
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (1HQ3) Bitcoin wallet that is subject to the
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 Complaint for Civil Action Forfeiture, currently pending in the United States District Court,

                                                                                                                                12 Norther District of California. I was asked to research ownership of the 1HQ3 wallet, where the

                                                                                                                                13 69,370 Bitcoins in the 1HQ3 wallet came from, and the likelihood of the Bitcoins being stolen.

                                                                                                                                14          3.     Holo Discovery, a company that specializes in forensics, has provided me with an

                                                                                                                                15 external hard drive containing all active data from Ngan’s personal devices. The hard drive also

                                                                                                                                16 contains information about deleted data but not the data itself. I received the hard drive on May 4,

                                                                                                                                17 2021. The devices shown in the hard drive are as follows: Compaq laptop, Toshiba laptop, black

                                                                                                                                18 eMachines desktop, white eMachines desktop, CCIC thumb drive, Lexar 4GB thumb drive, HP 4

                                                                                                                                19 GB thumb drive, Samsung laptop, and LG LS770 cell phone.

                                                                                                                                20          4.     Attached as Exhibit 1 is a true and correct copy of a document from Mr. Ngan’s

                                                                                                                                21 imaged computer file (hereinafter “Mr. Ngan’s computer”) titled “Bitcoin Procedures Sam

                                                                                                                                22 Oliver.pdf” sent on December 5, 2018 from Mr. Ngan to Mr. Ranzijn via WhatsApp.

                                                                                                                                23          5.     Attached as Exhibit 2 is a true and correct copy of a document from Mr. Ngan’s

                                                                                                                                24 computer titled “Bitcoin Purchase and Sale Joint Venture Profit-Sharing Agreement Escrow

                                                                                                                                25 Agreement” sent from Mr. Ngan to Mr. Patrick Ranzijn.

                                                                                                                                26          6.     Attached as Exhibit 3 is a true and correct copy of a document from Mr. Ngan’s

                                                                                                                                27 computer titled “Bitcoin Purchase and Profit Sharing Agreement” sent from Mr. Ngan to Mr.
                                                                                                                                   Ranzijn4834-4838-3988.1
                                                                                                                                28 18906.001 via WhatsApp.
                                                                                                                                                                            -2-                 Case No. 3:20-cv-07811-RS
                                                                                                                                       DECLARATION OF JACKY LEE IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                                     STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                        Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 3 of 39




                                                                                                                                 1             7.        Attached as Exhibit 4 is a true and correct copy of a message from Mr. Ngan’s

                                                                                                                                 2 computer from the number 9496378100 to Mr. Ngan sent on November 11, 2017 via WhatsApp.

                                                                                                                                 3 It reads “Brad rotter wants to know if u still want to sell your bitcoin. I told him I would inquire.”

                                                                                                                                 4             8.        Attached as Exhibit 5 is a true and correct copy of a message from Mr. Ngan’s

                                                                                                                                 5 computer sent on October 19, 2018 from Jerry du Koning to Mr. Ngan from asking if he is
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 interested in purchasing Bitcoin sent via WhatsApp.

                                                                                                                                 7             9.        Attached as Exhibit 6 is a true and correct copy of a message from Mr. Ngan’s

                                                                                                                                 8 computer sent via WhatsApp by Jerry du Koning on October 21, 2018 telling Mr. Ngan his

                                                                                                                                 9 contacts have unlimited access to Bitcoin.
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10             10.       Attached as Exhibit 7 is a true and correct copy of a message from Mr. Ngan’s
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 computer from Mr. Ranzijn that reads “Got a wallet address with it?”

                                                                                                                                12             11.       Attached as Exhibit 8 is a true and correct copy of a text message from Mr. Ngan’s

                                                                                                                                13 computer sent to Mr. Ranzijn from Mr. Ngan containing an image showing the wallet address

                                                                                                                                14 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx and a QR code.

                                                                                                                                15             12.       Attached as Exhibit 9 is a true and correct copy of a document that was emailed to

                                                                                                                                16 Mr. Ngan from Don Yarter on December 21, 2018. The document was attached to an email and

                                                                                                                                17 was titled “Mark to Don and James Re: Current BTC JV and Escrow Agreements 1 million from

                                                                                                                                18 each 3 different Sellers = Total 3 Million BTC available.”

                                                                                                                                19             13.       Attached as Exhibit 10 is a true and correct copy of a document from Mr. Ngan’s

                                                                                                                                20 imaged computer titled “Notice of Conditional Bitcoin Offer.” It was sent on January 28, 2019,

                                                                                                                                21 from Mr. Ngan to Mr. Ranzijn.

                                                                                                                                22             14.       Attached as Exhibit 11 is a true and correct copy of a document from Mr. Ngan’s

                                                                                                                                23 computer titled “Letter of Intent” dated February 4, 2019.

                                                                                                                                24             15.       The 1HQ3 blockchain data was fetched from Blockchair and Blockseer’s

                                                                                                                                25 blockchain explorer. These explorers are websites that contain block, transaction, and wallet

                                                                                                                                26 address data for Bitcoin. They allowed me to get an overview of the 1HQ3 wallet as well as the

                                                                                                                                27 transaction details.

                                                                                                                                28   18906.001 4834-4838-3988.1            -3-                  Case No. 3:20-cv-07811-RS
                                                                                                                                       DECLARATION OF JACKY LEE IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                                     STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                        Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 4 of 39




                                                                                                                                 1             16.       All blockchain data that I have provided are raw data. This means that I fetched it

                                                                                                                                 2 directly from the explorer without aggregating or filtering it. Moreover, the data files found from

                                                                                                                                 3 Ngan’s devices are left as is. I did not modify the files in any way.

                                                                                                                                 4             17.       From my analysis, I found that it is highly improbable for an individual to hack the

                                                                                                                                 5 58 wallets that sent Bitcoins to 1HQ3. This is due to the fact that the private key used for
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6 accessing bitcoin wallets is very secure and cannot be easily guessed with modern computers.

                                                                                                                                 7 Moreover, it is impossible for Individual X to gain these Bitcoins by hacking a single silk road

                                                                                                                                 8 wallets, because the blockchain transactions show that the Bitcoins came from 58 different

                                                                                                                                 9 sources. Through tracing the transactions, I found that 4 of those sources were likely transaction
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 fees, as the transaction amount involved was less than one Bitcoin.
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11             18.       I declare under penalty of perjury under the laws of the United States of America

                                                                                                                                12 that the foregoing is true and correct.

                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28   18906.001 4834-4838-3988.1            -4-                  Case No. 3:20-cv-07811-RS
                                                                                                                                       DECLARATION OF JACKY LEE IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                                     STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 5 of 39




                     Exhibit 1
              Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 6 of 39




Bitcoin Sale Procedures - Sam Oliver Dec 3, 2018

Quantity:
Total:          1,000,000+ BTC with possible R/E.
1st trench:     10,000~ 100,000 BTC negotiable
2nd trench:     TBA BTC
3rd trench:     TBA BTC

Price
Discount Gross -5%/-2% Net
1.5% for seller side closed
1.5% for buyer side opened.

Escrow Agent Fee
It will be on Seller’s account.

Escrow Agent
  - US Bank/Escrow Agent
     Using JP Morgan Chase Bank.


The Transaction Procedure
1. POF from buyer.
2. POC from seller.
3. Engage attorney to attorney for Sales and Purchase agreement.
4. Upon acceptance of the S&P, as well as the terms and conditions, both parties will sign the
   the Master Fee Protection Agreement (MFPA) for consultants.
5. The Buyer makes payment into the Bank and/or Escrow Service company account and then
   sends the wire receipt for confirmation, and upon confirmation of the wire by the bank and/
   or escrow company, the bank and/or Escrow service company notifies the Seller confirming
   Buyer’s payment for the Seller to immediately transfer the agreed tranche amount of the
   BTC to the Buyer’s BTC Wallet Address. However, this can also be a ledger to ledger JP
   Morgan Chase transaction as well.
6. The Buyer confirms that the BTC is received in their wallet per the agreed tranche amount.
7. The Buyer then further confirms to the bank and/or Escrow service company that the BTC
   has been received as agreed upon, thereby enabling the bank and/or escrow company to
   release the funds to Seller and Consultants.
8. The Seller confirms to the bank and/or Escrow Company and Buyer that funds have been
   received and transaction for the tranche is concluded.
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 7 of 39




                     Exhibit 2
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 8 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 9 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 10 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 11 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 12 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 13 of 39




                     Exhibit 3
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 14 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 15 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 16 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 17 of 39




                     Exhibit 4
34125   Call Log   Case
                   Incoming3:20-cv-07811-RS   DocumentFrom:
                                          11/11/2017
                                          00:10(UTC-8)
                                                        98-2 Filed 08/10/21
                                                       61401832135@s.whats
                                                                           00:17:42 Page 18 of 39
                                                          app.net Vikram Mohite
                                                          To:
                                                          17027160460@s.whats
                                                          app.net rayray51271
34126   Instant    Incoming                11/11/2017     From:                    I am still ready when you are
        Messages                           06:21(UTC-8)   19172380548@s.whats
                                                          app.net Chris davey
                                                          Participants:
                                                          19172380548@s.whats
                                                          app.net Chris davey,
                                                          17027160460@s.whats
                                                          app.net rayray51271
                                                          (owner)
34127   SMS        Incoming                11/11/2017     From: 7025231960         How is your schedule?
        Messages                           10:03(UTC-8)   Frank O'Donnell
34128   SMS        Incoming                11/11/2017     From: 7025231960         How is your schedule?
        Messages                           10:03(UTC-8)   Frank O'Donnell
34129   SMS        Incoming                11/11/2017     From: 9496378100         Brad rotter wants to know if u still want to sell
        Messages                           10:30(UTC-8)                            your bitcoin. I told him I would inquire
                                                                                   Sorry about before I have been stressed about
                                                                                   wife's health a
34130   SMS        Incoming                11/11/2017     From: 9496378100         Brad rotter wants to know if u still want to sell
        Messages                           10:30(UTC-8)                            your bitcoin. I told him I would inquire
                                                                                   Sorry about before I have been stressed about
                                                                                   wife's health a
34131   SMS        Incoming                11/11/2017     From: 9496378100         nd cash is supper tight. I should not have
        Messages                           10:30(UTC-8)                            taken it out on you. My wife's liver is starting to
                                                                                   fail!
34132   SMS        Incoming                11/11/2017     From: 9496378100         nd cash is supper tight. I should not have
        Messages                           10:30(UTC-8)                            taken it out on you. My wife's liver is starting to
                                                                                   fail!
34133   SMS        Incoming                11/11/2017     From: 7025237657         Hi Ray, this is Danny it was nice seeing you
        Messages                           11:52(UTC-8)                            yesterday please send me your email address
                                                                                   thank you
34134   SMS        Incoming                11/11/2017     From: 7025237657         Hi Ray, this is Danny it was nice seeing you
        Messages                           11:52(UTC-8)                            yesterday please send me your email address
                                                                                   thank you
34135   Instant    Incoming                11/11/2017     From:                    Hello Raymond,
        Messages                           12:45(UTC-8)   61401832135@s.whats      Hope all is well!
                                                          app.net Vikram Mohite
                                                          Participants:            - Clay - no feedback / call but I am ok with it.
                                                          61401832135@s.whats      That’s Clay for you.
                                                          app.net Vikram Mohite,   - New Bullion - I have sent the details of the
                                                          17027160460@s.whats      deal to you via email - let’s discuss.
                                                          app.net rayray51271      - Hermes - let’s close it today. Please.
                                                          (owner)                  - Copper - have you got the lab report? Please
                                                                                   email it asap.
                                                                                   On the basis of the description in the valuation
                                                                                   report I did some research on the net and
                                                                                   found out that the product can be very
                                                                                   inflammable. The logistics companies may
                                                                                   have concerns.
                                                                                   - Jay has reached London - I have requested
                                                                                   him to organise a call with Mike / by Sunday
                                                                                   your time.
                                                                                   - Keith - can you please send him an email
                                                                                   confirming your interest in the SBLCs. I have
                                                                                   requested him for a call - if he is up to it.
                                                                                   - CBDF - let’s discuss. I will be discussing the
                                                                                   matter with Yogesh. I ha e a feeling it’s best to
                                                                                   meet them and finalise the deal.

                                                                                   Thank you.
34136   Instant    Outgoing                11/11/2017     From:                    Ok. Let's talk on the phone in 45 minutes?
        Messages                           13:11(UTC-8)   17027160460@s.whats
                                                          app.net rayray51271
                                                          (owner)
                                                          To:
                                                          61401832135@s.whats
                                                          app.net Vikram Mohite
34137   Instant    Incoming                11/11/2017     From:                    3:00 pm your time - I will be out on a walk but
        Messages                           13:12(UTC-8)   61401832135@s.whats      can talk
                                                          app.net Vikram Mohite
                                                          Participants:
                                                          61401832135@s.whats
                                                          app.net Vikram Mohite,
                                                          17027160460@s.whats
                                                          app.net rayray51271
                                                          (owner)
34138   Instant    Outgoing                11/11/2017     From:                    Ok
        Messages                           13:13(UTC-8)   17027160460@s.whats
                                                          app.net rayray51271
                                                          (owner)
                                                          To:
                                                          61401832135@s.whats
                                                          app.net Vikram Mohite
34139   Call Log   Incoming                11/11/2017     From:                    00:00:26
                                           14:08(UTC-8)   61401832135@s.whats
                                                          app.net Vikram Mohite
                                                          To:
                                                          17027160460@s.whats
                                                          app.net rayray51271




                                                                                                                                         16352
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 19 of 39




                     Exhibit 5
                   Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 20 of 39
System Message System Message

Platform: Mobile
                                       10/19/2018 11:21(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Incoming Call

Platform: Mobile
                                       10/19/2018 12:20(UTC-7)




System Message System Message

Platform: Mobile
                                       10/19/2018 12:20(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Would U be interested in Bitcoins Ray?

Platform: Mobile
                                       10/19/2018 12:58(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Incoming Call

Platform: Mobile
                                       10/19/2018 13:23(UTC-7)




System Message System Message

Platform: Mobile
                                       10/19/2018 13:23(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Will wait for Ur call my friend

Platform: Mobile

                                       10/19/2018 13:29(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Incoming Call

Platform: Mobile
                                       10/19/2018 14:06(UTC-7)




                                                                                      4024
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 21 of 39




                     Exhibit 6
                   Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 22 of 39
System Message System Message

Platform: Mobile
                                       10/20/2018 15:34(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Incoming Call

Platform: Mobile
                                       10/20/2018 15:54(UTC-7)




System Message System Message

Platform: Mobile
                                       10/20/2018 15:54(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Hi Ray hope Ur well. Is there any news?

Platform: Mobile
                                       10/20/2018 16:00(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

For trade is it only private persons or also companies?

Platform: Mobile
                                                   10/20/2018 22:30(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Kamil is ready for the debit card. Whats the next step? What are the costs and what are
the fees?

Platform: Mobile
                                                                      10/20/2018 23:30(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Hi Ray spoke to Natalia. The first test transaction with the Bitcoins will be marketprice. The
sell OTC from Asia. Afterwords we can discuss the discount and will depend on the quantity
of buy how much that will be. They have unlimited access.

Platform: Mobile
                                                                             10/21/2018 04:19(UTC-7)




31641040649@s.whatsapp.net Jerry De Koning

Incoming Call

Platform: Mobile

                                       10/21/2018 06:25(UTC-7)




                                                                                                       4029
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 23 of 39




                     Exhibit 7
                   Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 24 of 39
System Message System Message

Platform: Mobile
                                      12/5/2018 13:15(UTC-8)




                                                                           17027160460@s.whatsapp.net rayray51271

                                                                           Outgoing Call

                                                                           Platform: Mobile
                                                                                                                         12/5/2018 13:17(UTC-8)




                                                                           17027160460@s.whatsapp.net rayray51271
                                                                           Attachments:




                                                                            Title: Bitcoin Procedures_Sam Oliver.pdf
                                                                            Size: 367085
                                                                            File name: Bitcoin Procedures_Sam Oliver.pdf
                                                                            Path: https://mmg-fna.whatsapp.net/d/f/AhdQTivCRN5iv-
                                                                            7Ar_TYI1MclMZ0WNj9_kXDI_T4QpCo.enc
                                                                            Bitcoin Procedures_Sam Oliver.pdf


                                                                              Participant       Delivered      Read            Played
                                                                              41792534555       12/5/2018      12/5/2018
                                                                              @s.whatsapp.      13:27(UTC-8)   13:29(UTC-8)
                                                                              net Patrick


                                                                           Status: Sent
                                                                           Platform: Mobile

                                                                                                                         12/5/2018 13:27(UTC-8)




41792534555@s.whatsapp.net Patrick

Got a wallet address with it?

Platform: Mobile
                                      12/5/2018 13:44(UTC-8)




                                     17027160460@s.whatsapp.net rayray51271

                                     From Sam's Aunt on the Colorado funds...They will do the following progression, but they
                                     want a CIS package from the owner then they'll write up the contract.
                                     1. 15% for first 200M
                                     2. 17.5% for next 200M
                                     3. 20% over 400M


                                        Participant            Delivered                      Read                    Played
                                        41792534555@s.whatsa 12/5/2018 13:50(UTC-8) 12/5/2018 13:50(UTC-8)
                                        pp.net Patrick


                                     Status: Sent
                                     Platform: Mobile
                                                                                                                         12/5/2018 13:50(UTC-8)




                                                                                                                                                  7018
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 25 of 39




                     Exhibit 8
                   Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 26 of 39
                                                               17027160460@s.whatsapp.net rayray51271
                                                               Attachments:




                                                                Title: Bitcoin Address
                                                                1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx.pdf
                                                                Size: 140995
                                                                File name: Bitcoin Address
                                                                1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx.pdf
                                                                Path: https://mmg-
                                                                fna.whatsapp.net/d/f/Al6hQa5_9iINhwX72_5N58cFQS4Pzl96NBm58
                                                                PgwxVw_.enc
                                                                Bitcoin Address 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx.pdf



                                                                  Participant     Delivered      Read           Played
                                                                  41792534555     12/19/2018     12/19/2018
                                                                  @s.whatsapp.    21:29(UTC-8)   21:30(UTC-8)
                                                                  net Patrick


                                                               Status: Sent
                                                               Platform: Mobile
                                                                                                        12/19/2018 21:06(UTC-8)




41792534555@s.whatsapp.net Patrick



Platform: Mobile

                                     12/19/2018 21:31(UTC-8)




                                                               17027160460@s.whatsapp.net rayray51271

                                                               2 emails in your box.


                                                                  Participant     Delivered      Read           Played
                                                                  41792534555     12/19/2018     12/19/2018
                                                                  @s.whatsapp.    23:08(UTC-8)   23:08(UTC-8)
                                                                  net Patrick


                                                               Status: Sent
                                                               Platform: Mobile

                                                                                                        12/19/2018 22:04(UTC-8)




41792534555@s.whatsapp.net Patrick

Yes, thanks, forwarded already...

Platform: Mobile
                                     12/19/2018 23:08(UTC-8)




41792534555@s.whatsapp.net Patrick

Missed Call

Platform: Mobile
                                     12/19/2018 23:28(UTC-8)




                                                                                                                                  7069
12/19/2018           Case 3:20-cv-07811-RSBitcoin
                                              Document       98-2 Filed 08/10/21 Page 27 of 39
                                                  Address 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx




                                             WALLET              DATA            API          ABOUT    BLOCK, HASH, TRANSACTIO




   Bitcoin Address
    Summary

    Address                  1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx

    Hash 160                 b3dd79fb3460c7b0d0bbb8d2ed93436b88b6d89c



    Transactions

    No. Transactions                                      159

    Total Received                                        69,471.12363147 BTC

    Final Balance                                         69,370.12363147 BTC


                                                  Request Payment           Donation Button




   Transactions                                                                                                   Filter


    0666de82d8b58570da093c09e96041c5b7e21ecda41…                                                      2018-12-17 06:06:08

    3BU1rT4aZFTDDWt6yxheedV8kbdrU2WMqM                           1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx      0.00001088 BTC

                                                                                                         0.00001088 BTC




    813ba20bd5de583397bee08b69b85ac5c2dae8afd5d…                                                      2018-12-09 04:52:19

    199J6ZBSFsLtrRX5WuCiZCynj7Zh3hZcgV                          1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx       0.00000888 BTC

https://www.blockchain.com/btc/address/1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx                                                   1/9
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 28 of 39




                     Exhibit 9
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 29 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 30 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 31 of 39
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 32 of 39




                    Exhibit 10
     Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 33 of 39




                         DIGITAL CRYPTO CURRENCY
                                     IN RESPECT OF THE BITCOIN SALE AS
                                PRESENTED HEREIN, DATED January 03, 2019

                                BITCOINS SALE OFFER OF 1,000 BTC’s

                         NOTICE OF CONDITIONAL OFFER PRIOR TO SALE

                                             of the holders of its
                                               outstanding (1,000
                                                   BTC) w/ RE



        PRIVATE AND CONFIDENTIAL – NOT FOR PUBLIC DISTRIBUTION

        The purpose of this letter is to express our intent to sell Digital Crypto Currency,
        the purpose of which is to clearly identify the selling entity publish intention
        describing the characteristics of the purchase (the “Offer”) and evidence of
        custodial qualifications. We have summarizes herein; the principal terms and

         Conditions with respect to a potential purchase agreement.

Overall Structure. Our goal is to establish a purchase offer managed through a recognized financial
organization contracted meeting the objective of the purchase as well as protecting the assets of the
parties for each transaction. Our initial belief as to the overall structure and purpose purchase as
outlined and set forth in the Competitive Offer would need to be properly documented in definitive
agreements.
Negotiations. We agree to negotiate to determine if the offer will be appropriate for the parties,
provided, however, that either party may terminate negotiations at any time for any reason.


The Seller requires that the sale contract and any surplus will be done in accordance with specific
contracted amount and procedures agreed to by both the Buyer and Seller. In accordance with these
priorities, the offer “as is” and in good standing at the time of this Notice, the Parties wish to provide
documentation and contract for the purchase in its entirety.


The Seller shall pay all customary and reasonable Consultants Fees. Prospective Buyer may be
responsible for customary and reasonable buyer’s costs. The Seller may revoke this Notice of
Conditional Offer Prior to Sale at any time before acceptance of the Notice of Conditional Offer Prior to
Sale as described herein. In the event that the Seller exercises this right, The Seller will notify
Prospective Buyer by email with a Rescission of Notice of Conditional Offer Prior to Sale




Notice of Conditional Offer Prior To Sale                                                                    1
       Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 34 of 39



     NOTICE OF CONDITIONAL OFFER PRIOR TO SALE
DI   This letter is intended to set forth a letter of intent to sell Digital Crypto Currency as listed herein. This
     Notice of Conditional Offer Prior to Sale is for a potential buyer in good standing who intends to purchase

GI   the Assets “as is” at Current Bitcoin Exchange Pricing (CBEP less discount). The conditions of eligibility to
     purchase are set forth below. At the end of this notice you will be asked to indicate your interest in

T    purchasing the Bitcoins and are requested to submit an LOI and the Attorney Attestation confirming your
     intention and/or requirements to purchase. You will be contacted when and if, it has been determined that


A
     you are the eligible buyer for the above-listed offer in accordance with the terms and condition of this
     Notice. This notice is intended solely as a basis for further discussion and is not intended to be and does
     not constitute a legally binding obligation of the parties. No legally binding obligations on the parties will be

L    created, implied, or inferred until appropriate documents in final form are executed regarding the subject
     matter and containing all other essential terms of an agreed upon transaction and delivered by all parties.

C    Without limiting the generality of the foregoing, it is the parties’ intent that, until that event, no agreement
     binding on the parties shall exist and there shall be no obligations whatsoever based on such things as,


R
     extended negotiations, “handshakes,” oral understandings, or courses of conduct (including reliance and
     changes of position). Efforts by either party to complete due diligence, verification, negotiate, financing or


Y
     prepare a contract shall not be considered as evidence of intent by either party to be bound by this
     memorandum or otherwise. The performance by either party prior to execution of a formal contract of any
     of the obligations which may be included in a contract between the parties when negotiations are

P    completed shall not be considered as evidence of intent by either party to be bound by this memorandum.



T
O    ATTESTATION /DISCLOSURE OF OFFER

C            REPRESENTATION ON AUTHORITY OF THE SELLER/SIGNATORY represents and
             warrants to the other that the execution and delivery of this Agreement and the

U            performance of such party’s obligations herein have been duly authorized and that the
             Agreement is a valid document and demonstrates the seller’s intentions in accordance
             with its terms.
R
R
     The Buyer has evaluated and has express interest and verified that interest with a Letters of Intent that will
     be presented from the Representative or Attorney of the Seller. This document will demonstrate our intent
     to sell and provide verification of product with procedure allowing the transfer within a purchase agreement.

E    The Seller shall be inform by the interested parties that a submitted expressions of interest and
     documentation by the Buyer demonstrating its financial capability meeting the obligation within the terms

N    and condition of this notice.



C    The requirements of this Notice are reasonable and efficient and do not create unnecessary constraints in
     evaluating or fulfilment of conditions required for negotiation or acceptance. Our intention is to present an


Y
     offer, aligning interest of all interested parties and submit signed Agreement’s for consideration and
     approval. The Seller has presented terms necessary to fulfill the acquisition of the “Offer” as outlined below.




     Notice of Conditional Offer Prior To Sale                                                                     2
       Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 35 of 39




DI
     Contract Amount:                                    of the holders of its outstanding (1,000 BTC) w/ RE
     Discounts:                                          the FIVE percent (5%) discount for BTC to the buyer of
                                                         TWO percent (2%) + commission of THREE Percent (3%)

GI   Receiving Mode:
                                                         for Buy side a n d S e l l side representatives
                                                         Bitcoin Wallet

T    Contract Amount / Tranche:
     Payment method:
                                                         First Tranche 1,000, w/ rolls and extension
                                                         Bank-to-Bank

A    Commission Allocation/ Per
     Tranche:
                                                         Sell side (OPEN)
                                                         1.50% Buys side /1.50% Sell side

L    Inclusive Offer:                                    The above purchase price acquisition of the Bitcoins,
                                                         affords satisfaction with Buyer and Seller as well as all

C
                                                         parties of interest.
     Understanding:                                      Indemnification from any known or unknown Liabilities
                                                         (including Contingent Liabilities) arising from operations

R                                                        (past & present) before the date of execution of definitive
                                                         transaction documents.


Y    Bitcoin Exchange:                                   The “as is” Current Bitcoin Exchange Pricing (CBEP) sales
                                                         price shall be determined from the daily exchange on
                                                         www.blockchain.com

P    Surplus Crypto Currency:
                                                         All surplus Crypto Currency may be sold under contract
                                                         with rolls and extension, at the discretion of the Seller.

T
O
C    Out-of-Pocket Expenses /Completion Criteria

U    Expenses:                                   Each party to bear its own legal fees and expenses in connection
                                                 with this transaction.


R    Schedule:                                   The terms expressed in this Notice of Conditional Offer Prior to Sale
                                                 will become null and void if not accepted within two (2) days from
                                                 the date of this letter. If you accept our proposal, we will proceed

R                                                to enter into a purchase contract. During this period Seller agrees
                                                 to discontinue any third party sale negotiations.


E    Proration’s:                                This notice is important and requires the immediate attention of
                                                 the buyer. If buyer is in any doubt as to the action they should


N
                                                 take, they should seek their own financial and legal advice,
                                                 including in respect of any tax consequences, immediately from
                                                 their accountant or other independent financial, tax or legal

C
                                                 adviser.

     Confidentiality:                            All aspects of this negotiated agreement shall be held by Buyer

Y                                                and Seller in the strictest of confidence.         The confidentiality
                                                 requirement shall not be in effect once closing occurs.




     Notice of Conditional Offer Prior To Sale                                                                            3
       Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 36 of 39


     Representations and                         The parties will make a number of representations and warranties,
     Warranties:                                 including, (i) due qualification, and authorization to enter into the

DI
                                                  agreement,       and (ii) other representations           and warranties
                                                  concerning the business, liabilities, and good standing of the
                                                  parties, and       (iii) other      participation   representations   and

GI                                                agreements typically obtained in a transaction of this type. The
                                                  parties will agree to indemnify and hold harmless the Company for
                                                  any losses or liabilities arising from any breach of a representation

T                                                 or warranty.



A    Required Documentation for Consideration

L
              Sign and return the Notice of Conditional Offer Prior to Sale
              Buyer or Buyers Attorney shall present an (LOI) Letter of Intent outlining the requirements of the
               buyers contracted, amount and schedule.

C             Submit the VERIFIABLE BUYERS BANK STATEMENT with “Attorney Attestation Letter of Funds”.



R    NOTICE: these steps have been implemented due the false and misleading practices be perpetrated on both buyers and
     sellers within this business model. We feel these steps are critical to providing these financial instruments (BTC) to accredited


Y
     buyers; we appreciate your understanding and compliance for this introduction.




P    Control Procedure
T             Once the intention of purchase is confirmed, Sellers Representative shall present a letter
               confirming acceptance of buyer’s documentation and seller intentions to proceed, a draft
               contract will be sent for buyer’s signature.

O             Once the Buyer reviews the agreement and proposes amendments if necessary (such as
               amount of tranches and number of tranches), the return draft agreement as well as CIS, PP &

C         
               wallet ID for review, approval.
               Seller reciprocates with CIS, PP & Attestation letter (POC) of wallet that is the source of the


U
               bitcoin.
              The Seller sends letter of instructions to the BUYER to receive proof of funds. The proof of funds
               (duly certified by the bank or institution with a phone number and an in-charge

R         
               person inside the institution where the funds are kept so a due diligence can be done).
               Buyer sends funds of the corresponding amount in USD of agreed Bitcoins tranche amount,

R              via Bank Wire Transfer to nominated COLTAF account at JP MORGAN CHASE BANK or
               Escrow Account.


E
              Seller’s confirmation of the contracted escrow deposit will initiate placement of BTC first
               tranche amount/value directly into Buyer’s Wallet, preference and delivery in favor of
               Buyer/beneficiary per tranche schedule and repeated until contract commitment completed.

N             The Attorney/Paymaster COLTAF account is in the USA at JP Morgan Chase Bank.


C
              Payment method Bank to Bank, Ledger to Ledger, Attorney to Attorney.




Y

     Notice of Conditional Offer Prior To Sale                                                                                     4
        Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 37 of 39




DI    Buyers Confirmation
GI    I HEREBY AFFIRM, UNDER PENALTY OF PERJURY, THAT THE INFORMATION AFFIXED BELOW IN

T     THIS DOCUMENT IS TRUE AND CORRECT. (Fraud or misrepresentation of any evidence that is
      presented with this notice to the agreement may constitute grounds for disenrollment or other definitive


A
      action).
      I have read and understand the terms and conditions above and I am interested in purchasing this Bitcoins,
      and I have presented my LOI and attorney attestation letter to further negotiate my position.

L
C                [Client Name]



R    By:

Y    Name:
     Title:     BUYER

P    Date:      January 03, 2019



T
O
C
U
R
R
E
N
C
Y

      Notice of Conditional Offer Prior To Sale                                                               5
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 38 of 39




                    Exhibit 11
Case 3:20-cv-07811-RS Document 98-2 Filed 08/10/21 Page 39 of 39
